Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 03/14/2022.
Claims 1-20 are pending.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al (Pub. No. 2014/0223389 A1).

Regarding claims 1, 15, and 18, Liao discloses:

 An integrated circuit IC) comprising: 
at least one circuit element located at a specific location on the IC (see par [0040], have a yield sensitive circuit and/or a yield sensitive layout located at a center of each of the plurality of design cells….., see par [0089], the first representative electronic …, second representative electronic…. Into which the proposed yield sensitive circuit 102……); 
a location sensitive circuit (LSC) on the IC (see par [0040], have a yield sensitive circuit and/or a yield sensitive layout located at a center of each of the plurality of design cells….., see par [0089], the first representative electronic …, second representative electronic…. Into which the proposed yield sensitive circuit 102……); 
wherein the plurality of LSCs are implemented in three dimensions on the IC (see par [0045],  the yield sensitive circuit 208 is a three dimensional layout pattern,...)
wherein the three dimensions comprise one or more: silicon layers; dielectric layers; and metal interconnections (see par [0003], such as specific layers (e.g., a diffusion layer, a polysilicon layer, a metal layer, or a via)....); 
and 
a test interface (see par [0006-0007], statistically significant number of the scan chains may be populated on a test semiconductor device in the circuit design application. Other scan chains with a different yield sensitive circuit may also be populated on the test semiconductor device...) comprising means to electrically audit a modification or movement of the LSC relative to a design integrity baseline, wherein the design integrity baseline sets an expected arrangement for the LSC (see par [0040], have a yield sensitive circuit and/or a yield sensitive layout located at a center of each of the plurality of design cells….., see par [0043], The method 100 may also be repeated after the design of the semiconductor device and/or the fabrication process is updated to verify that the updated design no longer has the yield sensitive circuit...., see Fig. 7, step 704 and 706....).


Regarding claim 2, Liao discloses:
 wherein the expected arrangement comprises a pre-fabrication expected arrangement (see par [0090-0091], test results may be received after the representative die 1136 is fabricated, after the representative package 1140 is fabricated, after the PCA 1158 is fabricated, etc....).


Regarding claims 3 and 16, Liao discloses:
 wherein the means to electrically audit the modification or movement of the LSC comprises means for receiving a test vector at the test interface, wherein the LSC is configured to: output a first response to the test vector in response to the at least one circuit element being located at the specific location on the IC (see par [0047-0050] a first test enable input 212, a first test input 214, a first clock input 216, and a first data output 218. The second flip flop 206 may include a second data input 220, a second test enable input 222, a second test input 224, a second clock input 226, and a second data output 228....), and output a second response to the test vector different from the first response in response to the at least one circuit element being located at a different location than the specific location (see par [0047-0050] a first test enable input 212, a first test input 214, a first clock input 216, and a first data output 218. The second flip flop 206 may include a second data input 220, a second test enable input 222, a second test input 224, a second clock input 226, and a second data output 228....). 

Regarding claim 5, Liao discloses:
a plurality of LSCs networked with one another, wherein the plurality of LSCs is configured to generate a response signal based on locations of the LSCs of the plurality of LSCs in response to a test vector received at the test interface (see Fig. 3, LSCs network 208).

Regarding claims 17, Liao discloses:
wherein modification or movement comprises any one or more of: additional circuit functionality, a circuit layout manipulation, a change in interconnectivity of the at least one circuit element or of any one or more LSCs of the plurality of LSCs, and detection in size changes of the LSCs (see par [0083], the yield sensitive circuit 502, the yield sensitive circuit 602, or any combination thereof, and that also includes additional electronic circuits and components within the SOC..., ).

Allowable Subject Matter
Claims 4, 6-14, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the limitation as in claims 4 and 19.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851